DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 4, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 has been considered by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “limited input engine…”, the “real-time content recognition engine,” the “content filter recommendation engine,” the “editing engine…” and the “communication engine” recited in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 8-14, 16-20, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, independent claim 3 recites, inter alia:
receiving a first limited input, the first limited input indicating a limited editing action to be performed on recorded audio content; 
identifying one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for the limited editing rules;
selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content;
based upon a first limited input that also indicates a limited editing action to be performed on recorded audio content and based upon which limited editing rules associated with the limited editing action are selected, as is required by claim 3.
Claims 4-6, 8-10 and 23-24 depend from claim 3 and thereby include all of the limitations of claim 3.  Accordingly, claims 4-6, 8-10 and 23-24 fail to comply with the written description requirement under a similar rationale as discussed above with respect to claim 3.
Independent claim 11 recites, inter alia:
a limited input engine configured to receive a first limited input, a second limited input, and a third limited input, the first limited input indicating a limited editing action to be performed on recorded audio content;
a real-time content recognition engine for identifying one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules datastore;
a content filter recommendation engine configured to apply the one or more real-time content filters during content capture without a specific request for a particular real-time content filter for the limited editing rules; and
an editing engine configured to:
on the recorded audio content;
Like noted above, the specification discloses identifying one or more (default) real-time content filters satisfying one or more trigger conditions defined in filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter (see e.g. paragraphs 0105-0107 of the specification as published in U.S. Patent Application Publication No. 2017/0229146).  However, the specification does not disclose or suggest identifying these real-time content filters based upon a first limited input that also indicates a limited editing action to be performed on recorded audio content and based upon which limited editing rules associated with the limited editing action are selected, as is required by claim 11.
	Claims 12-14 and 16-18 depend from claim 11 and thereby include all of the limitations of claim 11.  Accordingly, claims 12-14 and 16-18 fail to comply with the written description requirement under a similar rationale as discussed above with respect to claim 11.
Independent claim 19 recites, inter alia:
receiving a first limited input, the first limited input indicating a limited editing action to be performed on recorded audio content; 
identifying one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for the limited editing rules;
selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content;
based upon a first limited input that also indicates a limited editing action to be performed on recorded audio content and based upon which limited editing rules associated with the limited editing action are selected, as is required by claim 19.
Independent claim 20 recites, inter alia:
a means for receiving a first limited input, the first limited input indicating a limited editing action to be performed on recorded audio content; 
a means for identifying one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for the limited editing rules;
a means for selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content;
Like noted above, the specification discloses identifying one or more (default) real-time content filters satisfying one or more trigger conditions defined in filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter (see e.g. paragraphs 0105-0107 of the specification as published in U.S. Patent Application Publication No. 2017/0229146).  However, the specification does not disclose or suggest identifying these real-time content filters based upon a first limited input that also indicates a limited editing action to be performed on recorded audio content and based upon which limited editing rules associated with the limited editing action are selected, as is required by claim 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-14, 16-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, in each of independent claims 3, 19 and 20, there is no antecedent basis for “the limited editing rules” within the phrase reciting, “wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for the limited editing rules.”  Claims 4-6, 8-10 and 23-24 depend from claim 3 and thereby include all of the limitations of claim 3.  Accordingly, claims 4-6, 8-10 and 23-24 are considered indefinite for the same reasons as discussed with respect to claim 3.
	Similarly, in independent claim 11, there is no antecedent basis for “the limited editing rules” within the phrase reciting, “a content filter recommendation engine configured to apply the one or more real-time content filters during content capture without a specific request for a particular real-time content filter for the limited editing rules.”  Claims 12-14 and 16-18 depend from claim 11 and thereby include all of the limitations of claim 11.  Accordingly, claims 12-14 and 16-18 are considered indefinite for the same reasons as discussed with respect to claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8, 9, 11, 14, 16, 17, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0068689 to Davis, III et al. (“Davis”), over U.S. Patent Application Publication No. 2004/0189827 to Kim et al. (“Kim”), over U.S. Patent Application Publication No. 2015/0227805 to Stokman (“Stokman”), and also over U.S. Patent Application Publication No. 2015/0156588 to Kyriakakis et al. (“Kyriakakis”).
Regarding claims 3, 19 and 20, Davis describes a system and methods for providing digital video recorder options for editing content (see e.g. paragraph 0005).  Like claimed, Davis particularly teaches:
receiving a limited input (see e.g. paragraphs 0007, 0034 and 0045: Davis discloses that a user can use a controller or mobile device to apply an input to indicate a start point for a portion of media content.  Such an input for indicating a start point for a portion of media content can be considered a “limited input” like claimed.);
setting, based on the limited input, a limited editing start point associated with recorded audio content (see e.g. paragraphs 0007, 0034 and 0045: like noted above, Davis discloses that a user can use a controller or mobile device to apply an input to indicate a start point for a portion of media content.  The start point, which is understandably set in response to the input, i.e. the limited input, can be considered a “limited editing start point” like claimed.  Davis further 
receiving a subsequent limited input (see e.g. paragraphs 0007, 0034 and 0045: Davis discloses that the user can use a controller or mobile device to apply a further input to indicate an end point for the portion of media content.  Such an input for indicating an end point for the portion of media content can be considered a subsequent limited input.); 
setting, based on the subsequent limited input, a limited editing end point associated with the recorded audio content (see e.g. paragraphs 0007, 0034 and 0045: like noted above, Davis discloses that a user can use a controller or mobile device to apply a further input to indicate an end point for the portion of media content.  The end point, which is understandably set in response to the further input, i.e. a subsequent limited input, can be considered a “limited editing end point” like claimed.  Davis further discloses that the media content can be recorded video content, e.g. a movie, which understandably comprises recorded audio content – see e.g. paragraph 0034.  Alternatively, Davis further discloses that the media content can solely comprise audio content – see e.g. paragraph 0020.); and
performing a limited editing action on a particular portion of the recorded audio content, the particular potion of the recorded audio content defined based on the limited editing start point and the limited editing end point (see e.g. paragraphs 0005, 0007, 0018, 0025, 0035-0037: Davis discloses that the user can indicate whether the selected portion of media content, i.e. the portion of recorded content defined based on the limited editing start point and the limited 
Accordingly, Davis teaches a method similar to that of claim 3.  Davis suggests that such teachings can be implemented via software stored on a machine readable medium (see e.g. paragraphs 0009 and 0054).  Such a machine readable medium storing software to implement the above-described teachings of Davis is considered a non-transitory computer readable medium similar to that of claim 19.  Claim 20 invokes 35 U.S.C. 112(f) and is therefore limited by the description in the specification.  The specification discloses that the “means for receiving the second limited input” and the “means for receiving a third limited input” can comprise a button and slider (see e.g. paragraphs 0120, 0122, 0129 and 0131 of the application as published, U.S. Patent Application Publication No. 2017/0229146).  Davis describes a system and suggests that it similarly can comprise a button (e.g. on an input device) and a slider (i.e. a draggable cursor on a timeline) to enable the user to apply the first and second limited inputs (see e.g. paragraph 0050).  The specification of the instant application discloses that each of the “means for setting…” and the “means for performing…” can be implemented with one or more processors (see e.g. paragraph 0033).  Davis similarly suggests that the above-described steps for setting and for performing a limited editing action can be implemented via a suitably programmed processor of the system (see e.g. paragraphs 0053-0056).  Accordingly, Davis is further considered to teach a system similar to that of claim 20.  Davis, however, does not explicitly teach: (i) receiving a first limited input indicating a limited editing action to be performed on the recorded audio content; (ii) selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content; and (iii) and whereby the limited editing start point and the limited editing end point are set based on second and third limited inputs, respectively, and the limited editing action that is performed on the particular portion of audio content is performed in accordance with the 
	Similar to Davis, Kim describes an image recording/reproducing apparatus that provides functions for editing image files stored in a recording medium (see e.g. paragraphs 0003 and 0014-0015).  Regarding the claimed invention, Kim particularly teaches that the recording/reproducing apparatus enables a user to edit the image files through a process that comprises:
	receiving a first limited input, the first limited input indicating a limited editing action to be performed on recorded media content (see e.g. paragraphs 0161-0162 and 0238-0242, and FIGS. 7 and 29: Kim discloses that the user can provide an input to select an editing action, e.g. “partial delete,” displayed in a menu provided by the recording/reproducing apparatus.  Such an input can be considered a “first limited input” like claimed.);
	selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded media content (see e.g. paragraphs 0243-0256:  Kim discloses that the “partial delete” editing 
	receiving second and third limited inputs and setting, based on the second and third limited inputs, a limited editing start point and a limited editing end point, respectively, associated with the recorded media content (see e.g. paragraphs 0243-0256: as noted above, Kim discloses that selecting the “partial delete” editing action enables the user to subsequently select portions of a moving picture file, whereby the recording/reproducing apparatus deletes the selected portions of the moving picture file and splices the remaining portions together.  Kim particularly teaches receiving a user input to select a start position of a portion of the moving picture file to be deleted and receiving a subsequent user input to select an end position of the portion of the moving picture file to be deleted – see e.g. paragraphs 0245-0249.  The user input selecting the start position can be considered a second limited input like claimed, and the user input selecting the end position can be considered a third limited input like claimed.); and
	performing the limited editing action on a particular portion of the recorded media content, the particular portion of the recorded media content defined based on the limited editing start point and the limited editing end point, the limited editing action being performed in accordance with the associated limited editing rules (see e.g. paragraphs 0243-0256:  as noted above, Kim discloses that the “partial delete” editing action enables the user to select portions of a moving picture file, whereby the recording/reproducing apparatus deletes the selected portions of the moving picture file and splices the remaining portions together.  The partial delete editing action is thus performed on a particular portion of the moving picture file defined based on the limited editing start point selected by the user and the limited editing end point selected by the user, and is performed in accordance with the associated limited editing rules, e.g. logic to delete and splice the content.).
Kim suggests that such teachings enable a user to more easily select and manipulate functions of the image recording/reproducing apparatus (see e.g. paragraphs 0003 and 0007).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Kim before him prior to the effective filing date of the claimed invention, to modify the method, non-transitory computer readable medium, and system taught by Davis so that the user first selects a limited editing action, whereby limited editing rules associated with the limited editing action are selected, and then subsequently selects via second and third limited inputs the limited editing start and end points, respectively, and whereby the selected limited editing action is performed on the media content (i.e. recorded audio content) defined by the limited start and end points and in accordance with the associated limited editing rules, as is taught by Kim.  That is, it would have been obvious to modify the method, non-transitory computer readable medium, and system taught by Davis so as to: (i) receive a first limited input indicating a limited editing action to be performed on the recorded audio content; and (ii) select, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content; and (iii) whereby the limited editing start point and the limited editing end point are set based on second and third limited inputs, respectively, and the limited editing action that is performed on the particular portion of audio content is performed in 
	Stokman generally teaches employing digital image processing so as to enable live prevention of recording, displaying, and/or storing unwanted images and/or videos (see e.g. paragraph 0017).  Like claimed, Stokman particularly teaches maintaining real-time content filter rules (e.g. a mapping of detectable scenes/objects/events within a sequence of images to actions, including filters, to be applied to the images), and identifying one or more real-time content filters based upon a first limited input satisfying one or more recommendation trigger conditions (e.g. a detected scene, object and/or event) defined in the real-time content filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for limited editing rules (see e.g. paragraphs 0018, 0034, 0038-0039, 0051-0056, 0063-0064, 0066-0067 and 0079).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Kim and Stokman before him prior to the effective filing date of the claimed invention, to modify the method, non-transitory computer readable medium, and system taught by Davis and Kim so as to maintain real-time content filter rules and to identify one or more real-time content filters based upon a first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules, wherein the one or more real-time content filters are applied during content capture without a specific request for a particular real-time content filter for limited editing rules, as is taught by Stokman.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would assist in preventing unwanted scenes, objects or events from being displayed or recorded, and because it can automatically improve the captured images or videos, as is taught by Stokman.
	Kyriakakis generally teaches customizing audio streams on a source device based on a specific audio output device attached to the source device (see e.g. paragraphs 0002-0004).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Kim, Stokman and Kyriakakis before him prior to the effective filing date of the claimed invention, to modify the method, non-transitory computer readable medium, and system taught by Davis, Kim and Stokman so as to: (i) identify one or more characteristics of a playback device, the one or more characteristics of the playback device being based on one or more limited output rules; and (ii) provide audio content (i.e. the recorded audio content, including the particular portion of the recorded audio content) to the playback device for output, the output being restricted based on the one or more characteristics of the playback device, as is taught by Kyriakakis.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the audio output device to produce consistent reference sound playback, as is taught by Kyriakakis (see e.g. paragraphs 0002-0004).  Accordingly, Davis, Kim, Stokman and Kyriakakis are considered to teach, to one of ordinary skill in the art, a method like that of claim 3, a non-transitory computer readable medium like that of claim 19, and a system like that of claim 20.
As per claim 6, Davis discloses that the limited editing action can comprise a delete editing action (e.g. removing the user-indicated portion of content) or an audio image editing action (e.g. adding an audio/visual alert) (see e.g. paragraphs 0025, 0035 and 0037).  Kim similarly teaches an editing action that can comprise a delete editing action (see e.g. paragraphs 0243-0256).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a method like that of claim 6.

As per claim 9, Davis suggests that the audio image editing action comprises linking one or more images (e.g. visual alert) to a particular portion of audio content (e.g. a portion of audio/video content) from the recorded audio content (e.g. the recorded audio/video content of a movie), the particular portion of audio content beginning at the limited editing start point and terminating at the limited editing end point (see e.g. paragraph 0037).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a method like that of claim 9.
Regarding claim 11, it is noted that the “limited input engine,” the “real-time content recognition engine,” the “content filter recommendation engine,” the “limited editing engine,” and the “communication engine” recited in this claim are considered to invoke 35 U.S.C. 112(f) and are therefore limited by the description in the specification.  The specification suggests these “engines” can be implemented via one or more processors (see e.g. paragraph 0033).  Like required by claim 11, Davis describes a system comprising:
	a limited input engine configured to receive a limited input and a subsequent limited input (see e.g. paragraphs 0007, 0034 and 0045: Davis discloses that a user can use a controller or mobile device to apply an input to indicate a start point for a portion of media content.  Such an input for indicating a and
	an editing engine (see e.g. paragraphs 0053-0056: Davis discloses that the following steps can be implemented via one or more processors.  Such processors configured to perform the following steps can be considered a "limited editing engine" like claimed.) configured to:
set a limited editing start point associated with recorded audio content, the limited editing start point based on the limited input (see e.g. paragraphs 0007, 0034 and 0045: like noted above, Davis discloses that a user can use a controller or mobile device to apply an input to indicate a start point for a portion of media content.  The start point, which is understandably set in response to the input, i.e. in response to the limited input, can be considered a “limited editing start point” like claimed.  Davis further discloses that the media content can be recorded video content, e.g. a movie, which understandably comprises recorded audio content – see e.g. paragraph 0034.  Alternatively, Davis further discloses that the media content can solely comprise audio content – see e.g. paragraph 0020.),
set a limited editing end point associated with the recorded audio content, the limited editing end point based on the subsequent limited input (see e.g. paragraphs 0007, 0034 and 0045: like noted above, Davis discloses that a user can use a controller or mobile device to apply a further input to indicate an end point for the portion of media content.  The end point, which is understandably set in response to the further input, i.e. in response to the subsequent limited input, can be considered a “limited editing end point” like claimed.  Davis further discloses that the media content can be recorded video content, e.g. a movie, which understandably comprises recorded audio content – see e.g. paragraph 0034.  Alternatively, Davis further discloses that the media content can solely comprise audio content – see e.g. paragraph 0020.), and
perform a limited editing action on a particular portion of the recorded audio content, the particular portion of the recorded audio content defined based on the limited editing start point and the limited editing end point (see e.g. paragraphs 0005, 0007, 0018, 0025, 0035-0037: Davis discloses that the user can indicate whether the selected portion of media content, i.e. the portion of recorded content defined based on the limited editing start point and the limited editing end point, should skipped, modified, emphasized, etc..  Such an action to skip, modify or emphasize the portion of media content can be considered a “limited editing action” like claimed.).
Accordingly, Davis describes a system similar to that of claim 11.  Davis, however, does not explicitly teach: (i) receiving a first limited input indicating a limited editing action to be performed on the recorded audio content; (ii) selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio second and third limited inputs, respectively, and the limited editing action that is performed on the particular portion of audio content is performed in accordance with the associated limited editing rules, as is required by claim 11.  Moreover, Davis does not explicitly discloses that the system comprises: (i) a real-time content filter rules datastore; (ii) a real-time content recognition engine for identifying one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules; and (iii) a content filter recommendation engine configured to apply the one or more real-time content filters during content capture without a specific request for a particular real-time content filter for the limited editing rules, as is further required by claim 11.  Davis also does not explicitly teach that the editing engine is configured to identify one or more characteristics of a playback device, the one or more characteristics of the playback device being based on one or more limited output rules, and whereby the system further comprises a communication engine configured to provide the recorded audio content, including the particular portion of the recorded audio content, to the playback device for output, the output being restricted based on the one or more characteristics of the playback device, as is further required by claim 11.
	Similar to Davis, Kim describes an image recording/reproducing apparatus that provides functions for editing image files stored in a recording medium (see e.g. paragraphs 0003 and 0014-0015).  Regarding the claimed invention, Kim particularly teaches that the recording/reproducing apparatus enables a user to edit the image files through a process that comprises:
	receiving a first limited input, a second limited input and a third limited input, the first limited input indicating a limited editing action to be performed on recorded media content (see e.g. paragraphs 0161-0162 and 0238-0242, and FIGS. 7 and 29: Kim discloses that the user can provide an input to select an 
	selecting, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded media content (see e.g. paragraphs 0243-0256: as noted above, Kim discloses that the “partial delete” editing action enables the user to select portions of a moving picture file, whereby the recording/reproducing apparatus deletes the selected portions of the moving picture file and splices the remaining portions together.  The “partial delete” editing action is thus understandably associated with corresponding logic, e.g. program code, that is implemented to perform the editing action.  This corresponding logic is considered to encompass limited editing rules that are associated with the limited editing action, e.g. rules to delete user-selected portions of content and splice together remaining portions.); 
setting, based on the second and third limited inputs, a limited editing start point and a limited editing end point, respectively, associated with the recorded media content (see e.g. paragraphs 0243-0256: as noted above, Kim discloses that selecting the “partial delete” editing action enables the user to subsequently select portions of a moving picture file, whereby the recording/reproducing apparatus deletes the selected portions of the moving picture file and splices the remaining portions together.  Kim particularly teaches receiving a user input to select a start position of a portion of the moving picture file to be deleted and receiving a subsequent user input to select an end position of the portion of the moving picture file to be deleted – see e.g. paragraphs 0245-0249.  The user input selecting the start position can be considered a second limited input that is applied to set a limited editing start point, and the user input selecting the end position can be considered a third limited input that is used to set a limited editing end point.); and
	performing the limited editing action on a particular portion of the recorded media content, the particular portion of the recorded media content defined based on the limited editing start point and the limited editing end point, the limited editing action being performed in accordance with the associated limited editing rules (see e.g. paragraphs 0243-0256:  as noted above, Kim discloses that the “partial delete” editing action enables the user to select portions of a moving picture file, whereby the recording/reproducing apparatus deletes the selected portions of the moving picture file and splices the remaining portions together.  The partial delete editing action is thus performed on a particular portion of the moving picture file defined based on the limited editing start point selected by the user and the limited editing end point selected by the 
Kim suggests that such teachings enable a user to more easily select and manipulate functions of the image recording/reproducing apparatus (see e.g. paragraphs 0003 and 0007).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis and Kim before him prior to the effective filing date of the claimed invention, to modify the system taught by Davis so that the user first selects a limited editing action, whereby limited editing rules associated with the limited editing action are selected, and then subsequently selects via second and third limited inputs the limited editing start and end points, respectively, and whereby the selected limited editing action is performed on the media content (i.e. recorded audio content) defined by the limited start and end points and in accordance with the associated limited editing rules, as is taught by Kim.  That is, it would have been obvious to modify the system taught by Davis so as to: (i) receive a first limited input indicating a limited editing action to be performed on the recorded audio content; and (ii) select, based on the first limited input, limited editing rules associated with the limited editing action to be performed on the recorded audio content; and (iii) whereby the limited editing start point and the limited editing end point are set based on second and third limited inputs, respectively, and the limited editing action that is performed on the particular portion of audio content is performed in accordance with the associated limited editing rules.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more easily select and manipulate functions, as is suggested by Kim.
	Stokman generally teaches employing digital image processing so as to enable live prevention of recording, displaying, and/or storing unwanted images and/or videos (see e.g. paragraph 0017).  Like claimed, Stokman particularly teaches maintaining real-time content filter rules (e.g. a mapping of detectable scenes/objects/events within a sequence of images to actions, including filters, to be applied to the images), and identifying one or more real-time 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Kim and Stokman before him prior to the effective filing date of the claimed invention, to modify the system taught by Davis and Kim so as to maintain (i.e. in a datastore) real-time content filter rules and to identify (i.e. via a real-time content recognition engine) one or more real-time content filters based upon the first limited input satisfying one or more recommendation trigger conditions defined in the real-time content filter rules, wherein the one or more real-time content filters are applied (i.e. via a content filter recommendation engine) during content capture without a specific request for a particular real-time content filter for limited editing rules, as is taught by Stokman.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would assist in preventing unwanted scenes, objects or events from being displayed or recorded, and because it can automatically improve the captured images or videos, as is taught by Stokman.
Kyriakakis generally teaches customizing audio streams on a source device based on a specific audio output device attached to the source device (see e.g. paragraphs 0002-0004).  Like claimed, Kyriakakis particularly teaches: (i) identifying one or more characteristics (i.e. from a profile) of a playback device (i.e. an audio output device), the one or more characteristics of the playback device being based on one or more limited output rules; and (ii) providing audio content to the playback device for output, the output being restricted based on the one or more characteristics of the playback device (see e.g. paragraphs 0004-0005, 0008, 0010, and 0012-0023).

As per claim 14, Davis discloses that the limited editing action can comprise a delete editing action (e.g. removing the user-indicated portion of content) or an audio image editing action (e.g. adding an audio/visual alert) (see e.g. paragraphs 0025, 0035 and 0037).  Kim similarly teaches an editing action that can comprise a delete editing action (see e.g. paragraphs 0243-0256).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a system like that of claim 14.
As per claim 16, Davis suggests that the delete editing action comprises removing a particular portion of audio content (e.g. a scene comprising audio/video content) from the recorded audio content (e.g. recorded audio/video content of a movie), the removed particular portion of audio content beginning at the limited editing start point and terminating at the limited editing end point (see e.g. paragraphs 0034-0035).  Kim provides a similar teaching, and further teaches splicing together portions of the recorded content that surround the removed particular portion of content (see e.g. paragraphs 0243-0256).  Accordingly, the above-described 
As per claim 17, Davis suggests that the audio image editing action comprises linking one or more images (e.g. visual alert) to a particular portion of audio content (e.g. a portion of audio/video content) from the recorded audio content (e.g. the recorded audio/video content of a movie), the particular portion of audio content beginning at the limited editing start point and terminating at the limited editing end point (see e.g. paragraph 0037).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a system like that of claim 17.
As per claim 23, it would have been obvious, as is described above, to modify the method taught by Davis, Kim and Stokman so as to identify one or more characteristics of a playback device like taught by Kyriakakis.  Kyriakakis teaches that the one or more characteristics of the playback device can include one or more of fidelity, volume and frequency of the playback device (see e.g. paragraphs 0008-0009 and 0012-0023).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a method like that of claim 23.
As per claim 24, it would have been obvious, as is described above, to modify the method taught by Davis, Kim and Stokman so as to identify one or more characteristics of a playback device, wherein the one or more characteristics of the playback device are based on one or more limited output rules like taught by Kyriakakis.  Kyriakakis teaches that the limited output rules define values for the one or more characteristics of the playback device, wherein the values comprise one or more of default values, actual values and customized values (see e.g. paragraphs 0008-0009 and 0012-0023).  Accordingly, the above-described combination of Davis, Kim, Stokman and Kyriakakis further teaches a method like that of claim 24.

s 4, 5, 10, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Davis, Kim, Stokman and Kyriakakis, which is described above, and also over U.S. Patent Application Publication No. 2011/0258547 to Symons et al. (“Symons”).
	As described above, Davis, Kim, Stokman and Kyriakakis teach a method like that of claim 3 and system like that of claim 11, which entail receiving a second limited input to set a limited editing start point associated with recorded audio content, and receiving a third limited input to set a limited editing end point associated with the recorded audio content.  Like in claims 4 and 12, Davis further teaches that the second limited input (i.e. the input to select an editing start point) can comprise pressing and holding a button (e.g. a button of an input device), and like in claims 5 and 13, Davis teaches that the third limited input (i.e. the input to select an editing end point) can comprises releasing the button (see e.g. paragraph 0050).  Moreover, like in claims 10 and 18, Davis teaches that the third limited input can further comprise moving a slider (e.g. a cursor within a timeline), prior to releasing the button of the GUI, to selected the limited editing end point, the releasing of the button of the GUI setting the limited editing end point to the selected limited editing end point (see e.g. paragraph 0050).  Davis, Kim, Stokman and Kyriakakis, however, do not explicitly disclose that the button is presented within a graphical user interface (GUI) like required by claim 4, upon which claims 5 and 10 depend, and like also required by claim 12, upon which claims 13 and 18 depend.
Presenting a GUI that enables a user to set editing start and end points is nevertheless well-known in the art.  Symons, for example, describes graphical user interfaces that comprises mark buttons that are selectable to set start and end points for a portion of audio/video content (see e.g. paragraphs 0102-0105, 0134-0138, 0152, and FIGS. 5a and 18).
It would have been obvious to one of ordinary skill in the art, having the teachings of Davis, Kim, Stokman, Kyriakakis and Symons before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Davis, Kim, Stokman and Kyriakakis so that the draggable slider and button for setting the in-point and out-point are 


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 3, 11, 19, 20, 23 and 24.  In response to these amendments, the objections presented in the previous Office Action to claims 23 and 24 are respectfully withdrawn.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Lewis et al. cited therein teaches automatically applying a filter to recorded media content.  The U.S. Patent Application Publication to Herberger et al. cited therein teaches applying real-time effects to media content during capture of the content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
8/11/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173